Citation Nr: 0833655	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  97-21 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for urethritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA),  Regional Office (RO), 
in Waco, Texas, which denied the benefit sought on appeal.

This matter was previously before the Board in October 2005 
and November 2006, at which time it was remanded for 
additional development.  It is now returned to the Board for 
appellate review.


FINDING OF FACT

Urethritis was not incurred in or aggravated by service.


CONCLUSION OF LAW

The criteria to establish service connection for urethritis 
are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.655 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in November 2006 and April 2008 the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claim.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, notice was provided 
to the veteran in the letter from VA dated in November 2006.  
Nevertheless, in the present appeal, because service 
connection for urethritis is being denied, and no effective 
date or rating percentage will be assigned, the Board finds 
that there can be no possibility of any prejudice to the 
appellant under the holding in Dingess.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's available relevant 
service, VA and private medical treatment records have been 
obtained.  

In its November 2006 remand, the Board directed that the 
veteran be scheduled for a VA examination so that the nature 
and etiology of his asserted urethritis could be ascertained.  
Later in November 2006, the veteran indicated that he wished 
to be scheduled for such an examination.  In April 2008, the 
veteran was notified by the RO that he was to be scheduled 
for the requested VA examination, and of the consequences of 
his failure to report for an examination.  A Memorandum in 
the veteran's claims file dated April 17, 2008, indicates 
that the veteran notified VA that on the advice of an 
attorney, he was not going to appear for a VA examination.  
In this regard, the Board notes that the veteran is 
represented by the Texas Veterans Commission so the identity 
of the attorney is unclear.

When a claimant fails to report, without good cause, for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  Examples of "good cause" include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (2007).  Since attempts on the part of VA to 
obtain the information which is crucial to resolving the 
veteran's claim have been unsuccessful, the Board will 
proceed with the adjudication of the claim.

The Board notes that there has been a pattern exhibited by 
veterans represented by certain representatives in which 
they, citing various excuses, refuse to report for VA 
examinations.  See Turk v. Peake, 21 Vet. App. 565 (2008), 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The United 
States Court of Appeals for Veterans Claims (Court) has 
specifically held in this connection that "[the veteran] and 
his counsel are expected to cooperate in the efforts to 
adjudicate his claim . . . [t]heir failure to do so would 
subject them to the risk of an adverse adjudication based on 
an incomplete and underdeveloped record."  See Kowalski, 19 
Vet. App. at 180-181.  If a veteran fails to appear at a 
scheduled examination based on advice or information provided 
by his counsel, he is deemed to have made an informed 
evidentiary choice.  Counsel and the client assume the risk 
of such a choice.  See Turk.  Under such circumstances, there 
is no duty to provide another examination or to obtain an 
additional medical opinion.

As such, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran contends that he currently has urethritis which 
was initially manifested during his period of active service.

The service medical records reveal that in November 1965 the 
veteran was treated for urethral discharge.  There was no 
diagnosis given.  In October 1966, he was treated for 
urethritis.  In December 1966, he was diagnosed as having 
acute urethritis due to gonococcus.

The veteran's separation report of medical examination dated 
in September 1967, shows that upon clinical evaluation, his 
genito-urinary system was normal.  The associated report of 
medical history shows that the veteran indicated having had 
venereal disease, but never having frequent of painful 
urination.  The examiner indicated that the veteran had 
gonococci which had been treated.

Subsequent to service, there is no competent medical evidence 
of record that the veteran has been treated for symptoms 
associated with urethritis.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board finds that the 
weight of the evidence is against the claim as there is no 
competent medical evidence of a current disability, and thus 
no evidence of nexus between a current disability and 
service.

Although there is evidence of acute urethritis during the 
veteran's period of active service, the September 1967 
separation examination report is entirely negative for any 
residual symptoms associated with the acute urethritis and 
weighs heavily against the claim.  A separation physical 
examination report is highly probative as to his condition at 
the time of his release from active duty, as it was generated 
with the specific purpose of ascertaining the veteran's then-
physical condition, as opposed to his current assertion which 
is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The weight of the 
September 1967 separation examination is greater than 
subsequent history provided by the veteran.

There is only the veteran's report that he has urethritis, 
which he asserts is related to or had its onset in service.  
There is no competent evidence of record that he has chronic 
urethritis that is etiologically related to service.  As 
such, service connection may not be awarded.  See Hickson, 12 
Vet. App. at 253; Pond, 12 Vet. App. at 346.

The Board has considered the veteran's assertion that he has 
urethritis which was first manifested during his period of 
active service.  Although the Board is sympathetic to his 
contentions, given the absence of competent evidence in 
support of his claim, there is no evidentiary basis for the 
Board to find that he has urethritis due to service.  
Moreover, while the veteran is certainly competent to 
describe the extent of current symptomatology or that which 
had been experienced in service, there is no evidence that he 
possess the requisite medical training or expertise necessary 
to render him competent to offer evidence on matters such as 
medical diagnosis or medical causation.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for urethritis.  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.


ORDER

Service connection for urethritis is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


